PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/029,120
Filing Date: 13 Apr 2016
Appellant(s): CONOPCO, INC., d/b/a UNILEVER



__________________
Gerard J. McGowan Jr.
Reg. No. 29,412
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 03/10/2022, appealing from the Final Rejection filed 09/09/2021.
Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 09/09/2021 from which the appeal is taken is being maintained by the examiner.  No new grounds of rejection have been made.

The following ground(s) of rejection are applicable to the appealed claims.
 Claims 1, 2, 4, 6, 7, 9, 10 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Floter et al (EP 1419700 A1) in view of Adams et al (US 2006/0204642 A1).

Floter et al (Floter) teaches of a pasty roux or sauce base comprising: 15-80% fat including derivatives of vegetable oils; 20-85% starch selected from the group including wheat, barley and rice; less than 30%, most preferably less than 10% water; and 0.1-50% other ingredients including salt, spices and monosodium glutamate (abstract, paragraphs 0002, 0003, 0011, 0013-0016, 0021, 0023 and claims 1, 9-11, 13 and 14). As Floter teaches the food as pasty (paragraph 0021 and claim 11), the teachings of Floter encompass or at least make obvious the product as a paste. As Floter does not disclose or require sweeteners, the teachings of Floter encompass or at least make obvious the product free of said sweeteners. Floter teaches that the fat component may be a derivative of palm oil and has a melting point of 53°C (paragraphs 0024 and 00025).
Floter discloses overlapping ranges. It would have been obvious to one of ordinary skill in the art to select any portions of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art references, particularly in view of the fact that; "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set percentage ranges is the optimum combination of percentages" In re Peterson 65 USPQ2d 1379 (CAFC 2003). Also In re Malagari, 182 USPQ 549,533 (CCPA 1974) and MPEP 2144.05.
Floter is silent to the product density as between 0.6-0.9 kg/L at 20°C and as aerated with 10-40% gas as recited in claim 1, preferably with a density of 0.6-0.85 kg/L at 20°C as recited in claim 20, however, Adams et al (Adams) teaches of a method of improving foodstuff by aerating to less than 25%, wherein the foodstuff has creamier mouthfeel, higher aroma, more flavor, can be produced at less cost and has a density of less than 1 kg/L, more preferably less than 0.95 kg/L (abstract, paragraphs 0001, 0003, 0004, 0010, 0015-0019, 0029-0031, 0036 and claims 17, 20, 21 and 23-25). Adams teaches that the addition of the aeration lowers the density of the foodstuff (paragraphs 0004 and 0029). As Adams is silent to the temperature for measurement, one of ordinary skill in the art would recognize that the measurement was performed at room temperature, i.e. about 20-25°C. It would have been obvious to one of ordinary skill in the art to aerate the roux or sauce base of Floter to less than 25% and a density of less than 1 kg/L, preferably less than 0.95 kg/L at about 20°C in order to form a product with a creamier mouthfeel, higher aroma and flavor, and which could be produced at less cost in view of Adams. As Adams teaches that the process is generally for foodstuffs, and salad like dressings, and that it is anticipated that aeration of other foodstuffs would result in similar improvements (paragraphs 0001, 0017, 0018 and claims 1, 17, 20, 21 and 23-25); as a salad dressing is a food sauce with flavoring; and as a roux or sauce base is also a sauce with flavoring one of ordinary skill in the art would have a reasonable expectation of success.
Furthermore in regards to the claimed amount of gas recited in claim 1, Appellant has chosen to use parameters that cannot be measured by the Office, for the purpose of prior art comparison, because the office is not equipped to manufacture prior art products and compare them for patentability. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 480, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). In the instant case as the prior art teaches of an overlapping product composition as claimed and disclosed, an overlapping density as claimed and disclosed, and an overlapping overrun to that as disclosed the product of the prior art is expected to encompass or at least make obvious a product with the same amount of gas as is in the instantly claimed product. As a prima facia case of obviousness has been properly established, the burden is shifted to the Appellant to show that the prior art product is different.
Floter is silent to the viscosity of the soup or sauce as recited in claim 10, however, as the recited viscosity is of the soup or sauce which is formed from the claimed roux, the recited property is considered intended use, and thus only requires the ability of the claimed product to perform, i.e. the ability of the roux to be diluted to form a soup or sauce with the claimed viscosity. As viscosity of the soup or sauce would be based on the dissolution rate of the roux with water and as the prior art teaches of a roux with an overlapping composition, the product of the prior art would be expected to function in the same manner as the instantly claimed product absent any clear and convincing arguments and/or evidence to the contrary.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Floter et al (EP 1419700 A1) in view of Adams et al (US 2006/0204642 A1), as evidenced by USDA (“Everyday Value Whole Wheat Flour’, page 1, printed June 2018).

As discussed above, Floter teaches of a pasty roux or sauce base comprising: 15-80% fat including derivatives of vegetable oils; 20-85% of a starch source selected from the group including wheat flour; and 0.1-50% other ingredients including salt, spices and monosodium glutamate (abstract, paragraphs 0002, 0003, 0011, 0013-0016, 0021, 0023 and claims 1, 9-11, 13 and 14).
Regarding the amount of gluten in the product as 4-12% as recited in claim 8, gluten is the protein within wheat flour. As evidenced by USDA page 1, wheat flour contains about 13.3% protein. Thus, the product of Floter encompass a product with about 2.66% (20% wheat flour *13.3% gluten in wheat flour) to about 11.805% (85% wheat flour * 13.3% gluten in wheat flour) gluten from wheat flour.

Response to Argument
Appellant stated that Floter is directed to a pasty roux or sauce base comprising fat and starch and that the Office relies on Adams for the teaching the densities recited in claims 1 and 20.  Appellant argued that, although Adams generalizes the food products it discloses, it is primarily concerned with salad dressing which is a different type of food product than the one disclosed in Floter.  Appellant stated that the Adams reference prefers an oil-in-water emulsion and a maximum content of thickening agents is about 2% whereas the claimed invention contains a low amount of water as recited in claims 18 and 19 and starch content of 30-85 wt%.  Appellant argued that it is not apparent why one of ordinary skill would combine the Floter and Adams references as Floter teaches a starch content of 20-85 wt% and Adams makes no explicit mention of starch except as a thickening agent.  Appellant stated that the Office has not relied on any reference which teaches an aerated paste having a starch content as recited by claim 1 and therefore, the Office provides no credible reason, except hindsight, as to why one of ordinary skill would combine Adam and Floter.  Appellant added that the Office states that the claimed and prior art products are identical or substantially identical in structure or composition or are produced by identical or substantially identical processes, a prima facie case of anticipation or obviousness exists.  Appellant argued that the Office has not demonstrated in the cited references the use of diminished density with higher starch products and therefore, the claimed and prior art products are not the same or substantially the same (Appellant’s Remark’s, page 8, paragraph 4 – page 9, paragraph 3).
However, as stated in the previous Office Action, Adams teaches a method of improving foodstuff by aerating to less than 25%, wherein the foodstuff has creamier mouthfeel, higher aroma, more flavor, can be produced at less cost, and has a density of less than 1 kg/L ([0003], [0005], [0010], [0015]-[0019]).  Adams teaches that the addition of the aeration lowers the density of the foodstuff ([0004], [0029]).  It would have been obvious for a person of ordinary skill in the art to aerate the roux or sauce base of Floter to less than 25% and a density of less than 1 kg/L at about 20°C in order to form a product with a creamier mouthfeel, higher aroma and flavor, and which could be more cheaply produced as taught by Adams.  As Adams teaches that the process is generally used for foodstuffs such as salad dressings, and that it is anticipated that aeration of other foodstuffs would result in similar improvements ([0001], [0017], [0018]) as a salad dressing is a food sauce with flavoring and as a roux or sauce base is also a sauce with flavoring, one of ordinary skill in the art would have a reasonable expectation of success.  It is noted that aeration is the addition of gas/air to a composition, which in this case is a liquid food material, and the basic scientific principle of aeration across all liquids would remain the same (i.e., aeration would decrease density by incorporation gas/air into the liquid product, regardless of if the liquid was a soup, sauce, or dressing).  It is also noted that claim 1 does not require the food product to have any particular water content.  In response to Appellant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the Appellant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  In the present case, the composition of Floter being aerated as taught by Adams is obvious in light of the advantages of an aerated composition previously described. 

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/KELLY P KERSHAW/Examiner, Art Unit 1791                                                                                                                                                                                                        
Conferees:
/AMBER R ORLANDO/Supervisory Patent Examiner, Art Unit 1791                
                                                                                                                                                                                        /KAJ K OLSEN/
Supervisory Patent Examiner, TC 1700
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.